DETAILED ACTION
This communication is in responsive to RCE for Application 16/903567 filed on 3/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 18-37 are presented for examination.

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/18/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments in the amendment filed on 3/18/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 18-37 are moot in view of the new ground of rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of U.S. Patent No. 10721203 B2 (issued patent).
The issued patent anticipates every element of the current application claims. For example, claim 13 is much narrower than current application independent claims but every element of the current application is disclosed in the issued patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-37 are rejected under 35 U.S.C. 103 as being unpatentable over  
Stoddard et al. (hereinafter Stoddard) US 2012/0089692 A1 in view of Zhou US 2008/0052364 A1. 
Regarding Claim 18, Stoddard teaches a computer-implemented method of improving electronic messaging (Figs. 5-6), the method comprising: 
analyzing a content of a message (¶0038 & Fig. 5 step 502 e.g. in FIG. 5, the flow 500 begins at processing block 502, where an email content analyzer device analyzes email content to identify information about potential intended recipients. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message. Moreover, see ¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-7; content analyzer), the content including at least one of a body or a subject of the message (see above. Also see Fig. 6 & ¶0042-¶0052; analyzes content of email message for possible intended recipient names including body 754 of Fig. 7); 
dividing the content into one or more content chunks (see Fig. 7 and related paragraphs that illustrate a message divided into chunks e.g. user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks. Also see¶0054; In FIG. 8, the flow 800 begins at processing block 802, where an email content analyzer device 
extracting a sender name portion from at least one of the one or more content chunks (Fig. 7 & ¶0042-¶0046; user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks e.g. in the email body 754, User C addresses User D by name 722 e.g. the email content analyzer device could find that User B and User D possibly have a direct recipient type because the names 718 and 722 are both capitalized words followed by commas. On the other hand, the email content analyzer device could find that User A possibly has a carbon-copy recipient type because the name 720 is not followed by any punctuation. In some embodiments, User A's name might not be included at all within the email content, and so User A might be assumed by default to be a carbon-copy recipient type. In some embodiments, some words in context like "All," or "Team," could indicate that all intended recipients are probably direct recipient types); 
comparing the sender name portion with a directory entry (Fig. 7 & ¶0042-¶0060; those email addresses in the recipient fields 706, 708 might have contact record 
generating a sender address proposal based on the directory entry (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7); 
and automatically filling an address field with the sender address proposal (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7).
recipient address filed not a sender address filed. The sender address filed is a standard filed and is suggested by Stoddard’s teachings. For example, one of ordinary skill in the art would modify the above teachings to include the sender’s address filed based on the teachings above and common knowledge because Stoddard’s teachings of "configurable rules and user settings" include -to a skilled artisan a sender’s address- where one skilled in the art would modify user’s settings in order to select a sender’s address of a message based on the user's settings and profile information (¶0020 & abstract). 
To support the above statement, Examiner cites to Zhou. 
Zhou teaches “sender email address list” Fig. 6A step 608. Also note that the extracted alias short name 1204 (e.g., superman55) and the envelope sender address (e.g., joe.smith@mycorp.com) are used to search lookup table 1200 (as shown in FIG. 12) “directory entry” and obtains associated alias e-mail address 1202 (e.g., superman55@akapost.com). Also see Fig. 6A & ¶0061-¶0072; search the sender name address with associated alias email addresses, see ¶0083 & Figs. 5 & 12. Also see Fig. 6A & ¶0061-¶0072; search the sender name address with associated alias email addresses. 
Moreover, Zhou teaches “sender address” list in Fig. 6A step 608 and Fig. 6B. note that content of messages are divided and analyzed to parse out aliases, see ¶0081-¶0087 & Fig. 12.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Zhou into the system of Stoddard in view of MacLellan in order to protect e-mail sender identity by redirecting 

Regarding Claim 19, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein analyzing the content of the message further comprises: dividing a content area for the content into one or more content chunks (¶0081-¶0087 & Fig. 12; content of message is divided and analyzed to parse out aliases); and determining that at least one of the one or more content chunks matches a predefined addressee identifier pattern (¶0081-¶0087 & Fig. 12; after parsing address, the system uses Fig. 12 that includes predefined addressee identifier pattern to select correct alias), wherein extracting the sender name portion comprises extracting the sender name portion from the at least one of the one or more content chunks (¶0081-¶0087 & Fig. 12; content of message is divided and analyzed to parse out aliases).

Regarding Claim 20, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, further comprising: breaking the sender name portion into name fractions corresponding to respective data fields in the directory entry (¶0048-¶0072, ¶0083 & Fig. 12; breaking sender address to short name 1204 and other parts for searching the lookup table); 


Regarding Claim 21, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 20, wherein breaking the sender name portion into name fractions comprises breaking the sender name portion into a prename, a surname, a title, or a salutation (¶0083 & Fig. 12; breaking sender address to short name 1204).

Regarding Claim 22, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein generating the sender address proposal comprises generating a sender address list (Fig. 12; generating actual email addresses and aliases).

Regarding Claim 23, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein the method is executed at a predefined point of time (¶0093-¶0097; scheduling delivery of a message where the above method is implemented accordingly).

Regarding Claim 24, Stoddard and Zhou teach the limitation where Zhou further teaches the computer-implemented method of claim 18, wherein the method is 

	Claims 25-37 are substantially similar to the above limitations, thus the same rationale applies. 

Claims 18-21, 24-28, 31-35 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard et al. (hereinafter Stoddard) US 2012/0089692 A1 in view of MacLellan et al. (hereinafter MacLellan) US 2009/0287778 A1.
Regarding Claim 18, Stoddard teaches a computer-implemented method of improving electronic messaging (Figs. 5-6), the method comprising: 
analyzing a content of a message (¶0038 & Fig. 5 step 502 e.g. in FIG. 5, the flow 500 begins at processing block 502, where an email content analyzer device analyzes email content to identify information about potential intended recipients. Analyzing email content could include scanning the body, history, subject line, recipient and sender fields, originating sender, etc. of an email message. Moreover, see ¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-7; content analyzer), the content including at least one of a body or a subject of the message (see above. Also see Fig. 6 & ¶0042-¶0052; analyzes content of email message for possible intended recipient names including body 754 of Fig. 7); 
dividing the content into one or more content chunks (see Fig. 7 and related paragraphs that illustrate a message divided into chunks e.g. user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks. Also see¶0054; In FIG. 
extracting a sender name portion from at least one of the one or more content chunks (Fig. 7 & ¶0042-¶0046; user B (718) or User’ A 720 or User D (722) or 754 all are considered content chunks e.g. in the email body 754, User C addresses User D by name 722 e.g. the email content analyzer device could find that User B and User D possibly have a direct recipient type because the names 718 and 722 are both capitalized words followed by commas. On the other hand, the email content analyzer device could find that User A possibly has a carbon-copy recipient type because the name 720 is not followed by any punctuation. In some embodiments, User A's name might not be included at all within the email content, and so User A might be assumed by default to be a carbon-copy recipient type. In some embodiments, some words in context like "All," or "Team," could indicate that all intended recipients are probably direct recipient types); 
comparing the sender name portion with a directory entry (Fig. 7 & ¶0042-¶0060; those email addresses in the recipient fields 706, 708 might have contact record profiles stored within an email application database, address book, buddy list, etc. In FIG. 7, a contact profile record 730 includes a profile name field 732 and a profile email address field 734. The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address. Also see ¶0058; the flow 800 continues at processing block 812, where the email content analyzer device determines from analysis whether an indicator should be displayed based on other content, such as history or topic of email. In FIG. 10, a sender, User C, sends an email message to an email list. User C intends User B to be a direct recipient type, as indicated by the name 1022 in context of the email message. User B receives the email message because User B is a member of the list. However, the email message may not include User B's email address in either the direct recipient field 1006 or the carbon-copy recipient field 1008); 
generating a sender address proposal based on the directory entry (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7); 
and automatically filling an address field with the sender address proposal (see above citation. For example, taking User D by name 722 as an example, the system generates userd@IBM.com in 716 of Fig. 7).
Stoddard teaches all the elements in the claim for a recipient address filed not a sender address filed. The sender address filed is a standard filed and is suggested by Stoddard’s teachings. For example, one of ordinary skill in the art would modify the above teachings to include the sender’s address filed based on the teachings above and common knowledge because Stoddard’s teachings of "configurable rules and user settings" include -to a skilled artisan a sender’s address- where one skilled in the art would modify user’s settings in order to select a sender’s address of a message based on the user's settings and profile information (¶0020 & abstract). 
To support the above statement, Examiner cites to MacLellan. For example, MacLellan -analogues art- teaches that the exchange manager 24 recognizes the destination address (e.g., address of a device 30) or purpose of an email generated from a sender device (e.g., PC 22), and automatically selects the most appropriate signature as defined by the address or pattern association. This functionality is also applicable to fields other than the signature field of an email, allowing many text blocks to be automatically filled based on the content of associated blocks. (¶0017). [Emphasis added].
Also see “The invention is applicable to any type of document and not specifically to mail only. The invention automates the way in which the content of a document is pre-filled according to the choices of the author and/or certain rules that link different document object instances.” (¶0024). [Emphasis added].
sender’s address filed based on the content or purpose of an email or pattern of the email. See ¶0017-¶0025. Also MacLellan teaches that rules are modified to fit the user’s need as illustrated in Table 1 where based on the content/purpose/pattern a sig or other fields are automatically filed out. 
One of ordinary skill in the art would be motivated to modify Stoddard’s teachings with common knowledge and MacLellan’s teachings in order to auto prefill standard fields including a sender’s address filed (MacLellan ¶0025). Utilizing such teachings enable the system to automate the way in which the content of a document is pre-filled according to the choices of the author and/or certain rules that link different document object instances (¶0024). 

Regarding Claim 19, Stoddard in view of MacLellan teach the computer-implemented method of claim 18, Stoddard further teaches wherein analyzing the content of the message further comprises: 
determining that at least one of the one or more content chunks matches a predefined addressee identifier pattern (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile 

Regarding Claim 20, Stoddard in view of MacLellan teach the computer-implemented method of claim 18, Stoddard further teaches further comprising: breaking the sender name portion into name fractions corresponding to respective data fields in the directory entry (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address).
and comparing the sender name portion with the directory entry using the name fractions (¶0019-¶0020 & ¶0046-¶0056 & Figs. 6-9; The email content analyzer device can use an intended recipient name, like name 718, to search for a contact profile record that contains a matching name. In some embodiments, the email content analyzer device could search for actual names, nick names, short names, or any other such identifiers. Likewise, the email content analyzer device can use a draft email address, like 710, 712 or 716 to search for a contact profile record that contains a matching email address).



Regarding Claim 24, Stoddard in view of MacLellan teach the computer-implemented method of claim 18, Stoddard further teaches wherein the method is executed in the form of an email plug-in, a browser add-on, or a mobile messaging application (Fig. 7 e.g. messaging application).

Claims 25-28, 31-35 and 37 are substantially similar to the above claims, thus the same rationale applies.

Claims 22-23, 29-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of MacLellan and further in view of Zhou US 2008/0052364 A1.


Zhou teaches wherein generating the sender address proposal comprises generating a sender address list (Fig. 12; generating actual email addresses and aliases. Also Zhou teaches after parsing address, the system uses Fig. 12 that includes predefined addressee identifier pattern to select correct alias, see ¶0081-¶0087 & Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventio to incorporate the teachings of Zhou into the system of Stoddard in view of MacLellan in order to protect e-mail sender identity by redirecting e-mail messages to an e-mail forwarding server via use of customized recipient e-mail addresses (abstract). Utilizing such teachings enable the system to provide various techniques of customizing recipient e-mail address, which allow users easily choose one of their alias e-mail addresses, or use system generated random alias e-mail addresses, or schedule message delivery (¶0015). 

Regarding Claim 23, Stoddard in view of MacLellan teach the computer-implemented method of claim 18, but do not expressly teach wherein the method is executed at a predefined point of time.
Zhou further teaches wherein the method is executed at a predefined point of time (¶0093-¶0097; scheduling delivery of a message where the above method is implemented accordingly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner




/MAHRAN Y ABU ROUMI/           Primary Examiner, Art Unit 2455